DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “a schedule component that determines”, “a submit component that executes” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0365585 A1) further in view of Popovic et al. (US 2018/0349183 A1).

As per claim 1, Smith et al. teaches the invention as claimed including, “A system, comprising: 
a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a scheduler component that determines a run order of quantum computing jobs based on one or more quantum based run constraints, wherein the one or more quantum based run constraints comprises an availability of a quantity of qubits of one or more quantum computing devices comprising a defined level of fidelity; and”
Smith et al. teaches a server identifies an appropriate computer resource in a computing environment to execute the computing job.  The server selects a particular quantum processing unit (QPU) based on availability of the resource, speed of the resource, information or state capacity of the resource, a performance metric (e.g., process fidelity) of the resource, or based on a combination of these and other factors (0019).  Also see figures 1 and 2 and (0020-0053).
However Smith et al. does not explicitly appear to teach a determined run order.
Popovic et al. teaches, a scheduling services that prioritizes runnable jobs (run order) based on various criteria, such as the amount of computational resources (e.g, CPU, memory, disk space, duration of execution) required to process a job, or the average time in which a job is expected to complete (0062).  The scheduling service manages a set of computational instances and a corresponding queue of runnable jobs in order to efficiently schedule each of the runnable jobs on the corresponding instances (0062).  Also see 0070-0071, 0075-0076 and 0078-0080.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith et al. with Popovic et al. because both teach job schedule based on job requirements.  Smith et al. teaches placing a job into a queue, however Smith et al. does not explicitly appear to teach a run order.   Popovic et al. teaches a scheduling service that prioritizes runnable jobs.  This will allow jobs of a higher priority to be run before a lower priority and would have been obvious to try.  
“a submit component that executes at least one of the quantum computing jobs using the one or more quantum computing devices based on the run order.”
Smith et al. further teaches, the compiler module pushes the schedule of instructions to the QPU queueing module, and the schedule of instructions from the compiler module are stored in the QPU queueing module as an entry in the queue.  The schedule of instructions will remain in the QPU queueing module until the QPU pulls the job for execution (0048).  The QPU pulls the schedule of instructions and executes the schedule of instructions (0049).
Popovic et al. teaches submitting the prioritized jobs for execution to the one or more computational instances.  (0076-0080).  

As per claim 2, Popovic et al. further teaches, “The system of claim 1, wherein the scheduler component determines the run order further based on respective estimated runtimes for the quantum computing jobs.
Popovic et al. teaches, a scheduling services that prioritizes runnable jobs based on various criteria, such as the amount of computational resources (e.g, CPU, memory, disk space, duration of execution) required to process a job, or the average time in which a job is expected to complete (estimated runtime) (0062).  The scheduling service manages a set of computational instances and a corresponding queue of runnable jobs in order to efficiently schedule each of the runnable jobs on the corresponding instances (0062).  Also see 0070-0071, 0075-0076 and 78-80.
As per claim 5, Popovic et al. further teaches, “The system of claim 1, wherein the scheduler component determines the run order using a bin packing algorithm.
Popovic et al. teaches, a scheduling services that prioritizes runnable jobs based on various criteria, such as the amount of computational resources (e.g, CPU, memory, disk space, duration of execution) required to process a job, or the average time in which a job is expected to complete (0062).  The scheduling service manages a set of computational instances and a corresponding queue of runnable jobs in order to efficiently schedule each of the runnable jobs on the corresponding instances (0062).  Also see 0070-0071, 0075-0076 and 78-80. Popovic et al. further teaches “submitting the prioritized jobs for execution to the one or more computational instances can comprise using a bin packing algorithm, such as a first-fit-decreasing (FFD) strategy.  A FFD strategy can refer to selecting the highest priority (e.g highest resource requirement) job and attempting to match, or fit that job to an instance (time period) that can accommodate the job.  Attempting to match the selected job to an instance can include determining whether the selected job will successfully execute on that instance, e.g by comparing the computational resource requirement of the job with the amount of available or un-used computational resources on that instance, which may be executing other jobs (0078-79).
As per claim 6, Popovic et al. further teaches, “The system of claim 1, wherein the scheduler component determines the run order further based on respective priorities of the quantum computing jobs.”
Popovic et al. teaches, a scheduling services that prioritizes runnable jobs based on various criteria, such as the amount of computational resources (e.g, CPU, memory, disk space, duration of execution) required to process a job, or the average time in which a job is expected to complete (0062).  The scheduling service manages a set of computational instances and a corresponding queue of runnable jobs in order to efficiently schedule each of the runnable jobs on the corresponding instances (0062).  Also see 0070-0071, 0075-0076 and 78-80.
As per claims 8-9, 12-13, 15-16 and 19-20, claims 8-9, 12-13, 15-16 and 19-20 contain similar limitations to claims 1-2 and 5-6.  Therefore, they are rejected for the same reasons. 
Claims 3, 10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0365585 A1) and Popovic et al. (US 2018/0349183 A1) as applied to claims 1, 8 and 15 above, further in view of Gao et al. (US 2019/0324795 A1)
As per claim 3, Smith et al. and Popovic et al. do not explicitly appear to teach, “The system of claim 1, wherein the one or more quantum based run constraints further comprises the quantum computing jobs must be executed to completion once started.”
Gao et al. teaches composite tasks that include global constraints that ensure a first action related to completion of a composite task is executed and terminated (complete) prior to executing a second action (0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith et al. and Popovic et al. because all teach the execution of tasks/jobs.  Gao et al. teaches that one sub task must be completed before the next task.  This form and dependency is well known to one of ordinary skill in the art and would have been obvious to try. 
As per claims 10, 17 and 18, they contain similar limitations to claim 3.  Therefore, they are rejected for the same reasons as claim 3.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0365585 A1) and Popovic et al. (US 2018/0349183 A1) as applied to claims 1 and 8 above, and further in view of Boothby et al. (US 2019/0220771 A1).
As per claim 4,  Smith et al. and Popovic et al. do not explicitly appear to teach, “The system of claim 1, wherein the one or more quantum based run constraints further comprises a qubit communication constraint.
Popovic et al. teaches, a scheduling services that prioritizes runnable jobs based on various criteria (constraints), such as the amount of computational resources (e.g, CPU, memory, disk space, duration of execution) required to process a job, or the average time in which a job is expected to complete (0062).  Popovic et al. teaches submitting the prioritized jobs for execution to the one or more computational instances.  A computational instance with sufficient resources is selected.  If It is determined that the selected job will successfully execute, it may be submitted to that instance and then removed from the priority queue.  However, if that job will not successfully execute, then the next, lower resource requirement, job in the prioritized queue may be selected instead.  The prioritized queue can be re-populated and/or re-sorted (0076-0080).  
Smith et al. teaches a server identifies an appropriate computer resource in a computing environment to execute the computing job.  The server selects a particular quantum processing unit (QPU) based on availability of the resource, speed of the resource, information or state capacity of the resource, a performance metric (e.g., process fidelity) of the resource, or based on a combination of these and other factors (0019).  Also see figures 1 and 2.
However Smith et al. does not explicitly appear to teach, wherein the one or more quantum based run constraints further comprises a qubit communication constraint.
Boothby et al. teaches “connectivity” (communication constraint) describes the number of possible or available communicative coupling paths that are available to communicably couple directly between pairs of qubits in a quantum processor without the use of intervening qubits.  Direct communicative coupling paths are employed depending on the particular problem being solved and/or mapping of the particular problem to the processor or hardware (0096).  Therefore, a particular connectivity is needed to solve a particular problem (job).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith et al. and Popovic et al. with Boothby et al.   Popovic et al. teaches submitting a job from a queue to a computational instance with sufficient resources. Smith et al. teaches a server identifies an appropriate computer resource in a computing environment to execute the computing job.  The server selects a particular quantum processing unit (QPU) based on availability of the resource, speed of the resource, information or state capacity of the resource, a performance metric (e.g., process fidelity) of the resource, or based on a combination of these and other factors (0019).   Boothby teaches direct communicative coupling paths are employed depending on the particular problem being solved and/or mapping of the particular problem to the processor or hardware (0096).  Therefore a particular connectivity is needed to solve a particular problem (job).  Therefore, the connectivity affects the performance of a quantum computer performing a job.  Since Popovic et al. teaches submitting a job from a queue to a computational instance with sufficient resources.  It would have been obvious to one of ordinary skill for this to be a resource.  Popovic et al. further teaches, if a job will not successfully execute, then the next, lower resource requirement, job in the prioritized queue may be selected instead.  The prioritized queue can be re-populated and/or re-sorted (0076-0080).  Therefore, the run order of the queue is violated and the system will select another job and adjust the queue.  This will make sure the system selects the proper quantum computing system that will be able to solve the complexity of the job. 
As per claim 11, it contains similar limitations to claim 4.  Therefore, it is rejected for the same reasons.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0365585 A1) and Popovic et al. (US 2018/0349183 A1) as applied to claims 1 and 8 above, further in view of Ozawa et al. (US 2010/0149575 A1).

As per claim 7, Smith et al. and Popovic et al. do not explicitly appear to teach, “The system of claim 6, wherein the scheduler component: 
modifies the respective priorities of the quantum computing jobs as ones of the quantum computing jobs are completed, and determines a new run order of remaining ones of the quantum computing jobs, based on the modified respective priorities.”
Popovic et al.  teaches, if It is determined that the selected job will successfully execute, it may be submitted to that instance and then removed from the priority queue.  However, if that job will not successfully execute, then the next, lower resource requirement, job in the prioritized queue may be selected instead.  The prioritized queue can be re-populated and/or re-sorted when a job completes (0076-0080).  
However Popovic et al. does not explicitly appear to teach, modifies the respective priorities of the quantum computing jobs as ones of the quantum computing jobs are completed, and determines a new run order of remaining ones of the quantum computing jobs, based on the modified respective priorities”
Ozawa et al. teaches when executing jobs, a controller refers to a received job management table (queue), and manages the jobs such that the higher priority is executed.  The controller deletes the executed job form the received management table, and the priority of each of the remaining jobs is increased by one (0117).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith et al. and Popovic et al. with Ozawa et al. because all teach the execution of jobs.  A stated above Smith et al. and Popovic et al. together teach scheduling that prioritizes runnable quantum computing jobs based on various criteria.  Popovic et al. also teaches re-ordering the queue when a job completes.  However they do not explicitly appear to teach modifying the respective priorities.  This is taught by Ozawa et al. When a job is compete, it is removed from the queue and the other jobs in the queue (order) not have their priority increased by one.  This will allow the next job to now be the highest priority and the next job to execute and would have been obvious to try. 
As per claim 14, it contains similar limitations to claim 7.  Therefore claim 14 is rejected for the same reasons as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199          

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199